Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of Claims
Claims 1-6 are pending.
Priority
Instant application 16642553, filed 2/27/2020 claims benefit as follows:

    PNG
    media_image1.png
    92
    379
    media_image1.png
    Greyscale
.
Information Disclosure Statement
All references from the IDS received 2/27/2020 has been considered unless marked with a strikethrough.
Claim Rejection – 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.



Claims 1, 3-4, 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20040249103 (“the ‘103 publication”) in view of the article to Graalmann et al (“the G article”, made of record on the IDS).
The ‘103 publication teaches a method of making silsesquioxane derivatives.  For example, the ‘103 publication teaches:

    PNG
    media_image2.png
    165
    280
    media_image2.png
    Greyscale
.
Thus, the ‘103 publication teaches active steps of reacting with Y wherein Y is (a) or (b):

    PNG
    media_image3.png
    159
    250
    media_image3.png
    Greyscale
.
Further, the ‘103 publication teaches that X can be a halogen at [0009]. Still further, the preferred groups are chloro and alkoxy [0093].  Further, there is an explicit teaching of dichloro containing silane at [0013] for example, and alkali metals M at [0037-0038].  Further, the ‘103 
The ‘103 publication fails to teach a difluorosilane.
The G article teaches difluoro and dichloro silanes reacting to provide siloxanes.  See for example at least examples 6-7.  
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case at least prong B of KSR applies.  One skilled in the art could substitute one known halogen for another.  The primary reference teaches dichloro compounds and suggests halogens generally and the secondary reference teaches difluoro containing silicon compounds performing a similar reaction or function.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the time of invention.  Therefore, the claimed invention, as a whole, would have been obvious to one of ordinary skill in that art at the time the invention was made.

Claim 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20040249103 (“the ‘103 publication”) in view of the article to Graalmann et al (“the G article”, made of record on the IDS) and further in view of Kumada et al. (“the K article”, made of record on the IDS).
The combination teaches as above and at least those teachings are incorporated by reference herein.
The combination fails to teach an alternative preparation of the difluoro compound stemming from an upstream alkoxy silane.
However, the K article at page 209 section 2.3.1 teaches that one can synthesize organofluorosilane by treating diorganodiethoxysilane with HF.
In KSR International Vo. V. Teleflex Inc., 82 USPQ2d (U.S. 2007), the Supreme Court particularly emphasized “the need for caution in granting a patent based on a combination of elements found in the prior art,” (Id. At 1395) and discussed circumstances in which a patent might be determined to be obvious.  Importantly, the Supreme Court reaffirmed principles based on its precedent that “[t]he combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results.” (Id. At 1395).
In this case the combination teaches all of the steps and reagents, but fails to teach an upstream alternative synthesis of the difluorosilane.  However, the K article teaches that such a synthetic approach is known.  One could apply prong A of KSR and arrive at the combination.
	Thus, all of the elements of claims were known to one of ordinary skill in the art at the time the invention was made and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions and the combination would have yielded nothing more than predictable results to one of ordinary skill in the art at the .

Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over US-20040249103 (“the ‘103 publication”) in view of the article to Graalmann et al (“the G article”, made of record on the IDS) and further in view of US-20100317774 (“the ‘774 publication”).
The combination teaches as disclosed above and at least those teachings are incorporated by reference herein.
The combination fails to teach an amino alkyl containing group.
However, the ‘774 publication teaches that in a preferable process [0133]-[0135], poly gamma aminopropyl silsesquioxane can be produced and further that this compound has high water solubility.  Further, at [0173] there is an example having aminopropyl groups being reacted.
It would have been prima facie obvious to one having ordinary skill in the art use an aminopropyl containing silane in the instant process in order to synthesize a silsesquioxane with high water solubility.  One skilled in the art would expect success because these silanes are known for similar reactions as the combination.

Claim Objections
Claim 2 is objected to because of the following informalities:  The claim uses the verb “using”.  The claim could be worded and structured with a more appropriate verb such as “reacting”.  Further, the form of the claim could be improved by moving the gerund to the position after the word “comprising”.  Appropriate correction is required.


Conclusion
	No claims allowed.  
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLINTON A BROOKS whose telephone number is (571)270-7682.  The examiner can normally be reached on M-F 8-5 with flex.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/CLINTON A BROOKS/Primary Examiner, Art Unit 1622